           Case: 1:21-cv-02278 Document #: 1 Filed: 04/28/21 Page 1 of 6 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 LEILANE GONZALEZ,

                Plaintiff,                              CIVIL COMPLAINT

 v.
                                                        CASE NO. 1:21-cv-02278
 FRANKLIN COLLECTION SERVICE, INC.,

                Defendant.                              DEMAND FOR JURY TRIAL


                                             COMPLAINT

           NOW COMES Plaintiff LEILANE GONZALEZ (“Plaintiff”), by and through her

attorneys, Consumer Law Partners, LLC, complaining as to the conduct of FRANKLIN

COLLECTION SERVICE, INC. (“Defendant”), as follows:

                                        NATURE OF THE ACTION

      1.    Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. § 1692 et seq. for Defendant’s unlawful conduct.

                                       JURISDICTION AND VENUE

      2.    This action arises under and is brought pursuant to the FDCPA.             Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C § 1692, 28 U.S.C. §§ 1331 and 1337, as the

action arises under the laws of the United States.

      3.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts business

within the Northern District of Illinois and the events and/or omissions giving rise to the claims

made in this Complaint occurred within the Northern District of Illinois.




                                                    1
        Case: 1:21-cv-02278 Document #: 1 Filed: 04/28/21 Page 2 of 6 PageID #:2




                                              PARTIES

   4.    Plaintiff is a consumer over 18-years-of-age residing in Kane County, Illinois, which is

located within the Northern District of Illinois.

   5.    Defendant is a third-party debt collector organized under the laws of the state of

Mississippi, with its registered agent located at 208 South LaSalle Street, Suite 814, Chicago,

Illinois, 60604. Defendant regularly collects upon consumers residing within the state of Illinois.

   6.    Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   7.    The instant action arises out of Defendant’s attempts to collect upon an outstanding

telecommunications debt (“subject debt”) that Plaintiff allegedly incurred.

   8.    Upon information and belief, after Plaintiff’s purported default, the subject debt was

subsequently turned over to Defendant for collection purposes.

   9.    In early 2021, Plaintiff began receiving calls to her cellular phone, (630) XXX-9258, from

Defendant.

   10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular telephone ending in -9258. Plaintiff is and always has been financially

responsible for the telephone and its services.

   11. Defendant has used a variety of phone numbers when placing calls to Plaintiff’s cellular

phone, including but not limited to (877) 354-9845 and (855) 328-0808.

   12. Upon information and belief, the aforementioned phone numbers are regularly utilized by

Defendant during its debt collection activities.




                                                    2
       Case: 1:21-cv-02278 Document #: 1 Filed: 04/28/21 Page 3 of 6 PageID #:3




    13. Upon speaking with Defendant, Plaintiff was informed that Defendant was attempting to

collect upon the subject debt.

    14. Plaintiff informed Defendant’s representatives that she could not make payment toward

the subject debt, and demanded that Defendant stop calling her.

    15. One of these conversations occurred on or about March 12, 2021.

    16. In spite of this information, Defendant continued to place calls to Plaintiff’s cellular

phone, prompting Plaintiff to reiterate her demands that Defendant stop calling.

    17. Defendant’s representative even acknowledged that Defendant was aware of her requests,

but still, Defendant persisted with its collection efforts.

    18. Defendant’s representative also engaged in rude and aggressive conduct during this call,

causing Plaintiff to feel threatened.

    19. Plaintiff’s multiple efforts to quell Defendant’s contacts have been ineffective, and seeing

no end to Defendant’s conduct, Plaintiff was forced to hire counsel and her damages therefore

include reasonable attorneys’ fees incurred in prosecuting this action.

    20. As a result of Defendant’s actions, Plaintiff is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other collectors

from engaging in the unlawful collection practices described in this Complaint, supra.

    21. Plaintiff has been unfairly treated and harassed by Defendant's actions.

    22. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

 limited to, stress, invasion of privacy, aggravation that accompanies collection telephone calls,

 emotional distress, increased usage of her telephone services, loss of cellular phone capacity,

 diminished cellular phone functionality, decreased battery life on her cellular phone, and

 diminished space for data storage on her cellular phone.




                                                   3
          Case: 1:21-cv-02278 Document #: 1 Filed: 04/28/21 Page 4 of 6 PageID #:4




               COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

      23. Plaintiff repeats and realleges paragraphs 1 through 22 as though full set forth herein.

      24. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

      25. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

      26. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others. Defendant has also been a member of the Association of Credit and Collection

Professionals (“ACA”) since 1982. 1

      27. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

           a. Violations of the FDCPA, §1692c(a)(1) and d

      28. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to

ring or engaging any person in telephone conversation repeatedly or continuously with intent to

annoy, abuse, or harass any person at the called number.”

      29. Defendant violated §1692c(a)(1), d, and d(5) when it continuously called Plaintiff after

being notified to stop calling. Defendant even acknowledged Plaintiff’s requests, but continued to

place repeated phone calls to Plaintiff’s cellular phone regardless, with the hopes that the sustained

pressure would cause Plaintiff to succumb to Defendant’s efforts and remit payment. This repeated

behavior of systematically and knowingly calling Plaintiff’s cellular phone, in spite of her



1
    http://www.acainternational.org/search#memberdirectory


                                                        4
       Case: 1:21-cv-02278 Document #: 1 Filed: 04/28/21 Page 5 of 6 PageID #:5




demands, was harassing and abusive. The frequency and volume of calls shows that Defendant

willfully ignored Plaintiff’s pleas with the goal of annoying and harassing her.

    30. Defendant was notified by Plaintiff that its calls were not welcomed and that she was

feeling harassed. Defendant’s representative even acknowledged that Plaintiff had previously

requested that the calls cease. As such, Defendant knew that its conduct was inconvenient and

harassing to Plaintiff.

          b. Violations of FDCPA, § 1692e

    31. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

 false, deceptive, or misleading representation or means in connection with the collection of any

 debt.”

    32. In addition, this section enumerates specific violations, such as:

            “The use of any false representation or deceptive means to collect or
            attempt to collect any debt or to obtain information concerning a
            consumer.” 15 U.S.C. §1692e(10).

    33. Defendant violated §1692e and e(10) when it used false and deceptive means to collect

and/or attempt to collect the subject debt. Even though Plaintiff notified Defendant to stop calling

on multiple occasions, Defendant blatantly ignored Plaintiff’s wishes and deceptively continued

to place systematic calls to her cellular phone.

          c. Violations of FDCPA, § 1692f

    34. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

    35. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on the

subject debt by continuously calling Plaintiff numerous times after being told to stop calling.

Attempting to coerce Plaintiff into payment by placing voluminous phone calls after receiving this




                                                   5
      Case: 1:21-cv-02278 Document #: 1 Filed: 04/28/21 Page 6 of 6 PageID #:6




information is unfair and unconscionable behavior. These means employed by Defendant only

served to worry and confuse Plaintiff.

   36. As pled in paragraphs 18 through 22, supra, Plaintiff has been harmed and suffered

damages as a result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, LEILANE GONZALEZ, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


DATED this 28th day of April, 2021.                   Respectfully Submitted,

                                                       /s/ Taxiarchis Hatzidimitriadis
                                                      Taxiarchis Hatzidimitriadis #6319225
                                                      David S. Klain #0066305
                                                      CONSUMER LAW PARTNERS, LLC
                                                      333 N. Michigan Ave., Suite 1300
                                                      Chicago, Illinois 60601
                                                      (267) 422-1000 (phone)
                                                      (267) 422-2000 (fax)
                                                      teddy@consumerlawpartners.com

                                                      Attorneys for Plaintiff, Leilane Gonzalez




                                                6
